Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or render obvious the circuit of claim 1 and in particular the divided flowing of refrigerant from the thermal storage heat exchanger into the refrigerant container and the indoor heat exchanger.
The closest prior art of record, Kusumoto, discloses (See Figure 20) many of the general aspects of the claimed invention, but misses the flowing of refrigerant into the storage container as well as the indoor heat exchanger. This practice is not so common in the art as to warrant a finding of obviousness absent any reference properly suggesting such a mode of operation. Furthermore, one of ordinary skill in the art at the time of filing would not have found it obvious to modify Kusumoto in such a manner because the reservoir(s) of Kusumoto are not equipped to intake refrigerant in such a manner as-is, and therefore further teaching, suggestion, and motivation would be required to alter the storage vessel(s) of Kusumoto to accommodate the new inflow of refrigerant. Absent the above, impermissible hindsight would be required to reconstruct Applicant’s invention from the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCHYLER S SANKS/Examiner, Art Unit 3763